Exhibit 10.137
 
 

--------------------------------------------------------------------------------

 
FIRST AMENDMENT
 
TO
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
OG RETAIL HOLDING CO., LLC


 
 
THE INTERESTS DESCRIBED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT") OR THE SECURITIES LAWS OF ANY STATE,
CANADIAN PROVINCE OR OTHER COUNTRY.  THIS OFFERING HAS NOT BEEN REVIEWED,
APPROVED OR DISAPPROVED, NOR HAS THE ACCURACY OR ADEQUACY OF THE INFORMATION SET
FORTH HEREIN BEEN PASSED UPON, BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY
STATE OR PROVINCIAL SECURITIES OR OTHER REGULATORY AUTHORITY.  ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
THE INTERESTS OFFERED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE 1933
ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 


 

--------------------------------------------------------------------------------

Puente Hills Mall ● Tulsa Promenade Mall 

--------------------------------------------------------------------------------

 


 
Dated as of August 22, 2008
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
1.    INTERPRETATION
2
   
1.1.     Definitions
2
1.2.     Reference to Agreements
3
1.3.     Miscellaneous
3
1.4.     Currency
3
   
2.    ADDITIONAL CAPITAL
3
   
2.1.     Capital Call
3
2.2.     Pro Rata
3
2.3.     Waiver
3
2.4.     Payment Date
3
   
3.    AMENDMENTS
4
   
3.1.     Forced Sale
4
   
4.    REPRESENATIONS AND WARRANTIES
6
   
4.1.     Representations
6
4.2.     Authorization; Good Standing
6
4.3.     Violation
6
4.4.     Enforceability
6
   
5.    MISCELLANEOUS
6
   
5.1.     Expenses
6
5.2.     Amendment
6
5.3.     Terms of Agreement in Force
6
5.4.     No Third Party Beneficiary
6
5.5.     Headings
6
5.6.     Invalid Provisions
6
5.7.     Governing Law
7
5.8.     Dispute Resolution
7
5.9.     Construction
7
5.10.   Counterparts
7
5.11.   Confidentiality
7

 
 
 
i

--------------------------------------------------------------------------------

 
FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT
OF OG RETAIL HOLDING CO., LLC


 
This FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF OG RETAIL HOLDING
CO., LLC (this "Amendment"), dated as of August 22, 2008 (the "Effective Date"),
by and among Glimcher Properties Limited Partnership, a Delaware limited
partnership (“Class A Member”) and OMERS Realty Corporation, a corporation
organized under the laws of Canada (the “Class B Member”; each of Class A Member
and Class B Member, a “Member” and collectively, the “Members”).

 
RECITALS
 
WHEREAS, each of the Members entered into that certain LIMITED LIABILITY COMPANY
AGREEMENT OF OG RETAIL HOLDING CO., LLC (as amended from time to time, the
“Agreement”), dated as of December 29, 2005, to set forth their respective
rights and responsibilities as members of OG Retail Holding Co., LLC (the
“Company”), the indirect owner of substantially all of the interests in those
retail assets commonly known as Puente Hills Mall and Tulsa Promenade Mall
(collectively, the “Properties” and each a “Property”); and
 
WHEREAS, the Members desire to amend the Agreement to provide for, inter alia,
additional capital to be authorized to be contributed by the Members on a pari
passu basis in an amount not to exceed the Loan Prepayment Amount (as
hereinafter defined) and to provide the Members with certain additional rights
of liquidation with respect to the Properties and/or the interests therein, all
on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises, the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as follows:

 
1.
INTERPRETATION

 
 
1.1.
Definitions.  Unless otherwise expressly provided herein, all capitalized terms
used herein and not otherwise defined shall have the meanings given to such
terms in the Agreement; provided that the following terms as used in this
Amendment shall have the following meanings:

 
“Borrower” means Puente Hills Mall, LLC, the record title holder of Puente
Hills.
 
"Liquidity Date" means the earlier to occur of (i) the date (or next Business
Day), that is six (6) months following the Effective Date, or (ii) the
occurrence of Cause.
 
"Loan" means that certain mortgage loan in the original principal amount of
$90,000,000, secured by a first mortgage lien on Puente Hills and evidenced by
the Loan Agreement and promissory note associated therewith.
 
“Loan Agreement” means that certain Loan Agreement dated as of June 3, 2008,
among Borrower, as borrower, the Lenders party thereto, as lenders, and Eurohypo
AG, New York Branch, as lender and administrative agent.
 
 
-2-

--------------------------------------------------------------------------------

 
“Loan Prepayment Amount” shall be the total sum of $45,128,554.69, comprised of
the principal sum to be prepaid equal to $45,000,000, plus accrued interest on
the principal amount prepaid equal to $126,492.19, plus breakage costs equal to
$2,062.50.
 
“Payment Date” means August 22, 2008 or such other later date on which the Loan
Prepayment Amount shall be due and owing.
 
“Puente Hills” means that property, including all fixtures, improvements and
personal property related thereto, commonly known as Puente Hills Mall, and more
particularly described in the Agreement.
 
 
1.2.
Reference to Agreements.  Any definition that defines a document, agreement or
instrument shall mean such document, agreement or instrument, as it may be
amended, modified or supplemented from time to time, excluding amendments,
modifications and supplements made in violation of the Agreement.

 
 
1.3.
Miscellaneous.  Unless the context of this Amendment otherwise requires,
(i) words of any gender include each other gender; (ii) words using the singular
or plural number also include the plural or singular number, respectively;
(iii) the terms "hereof," "herein," "hereby" and derivative or similar words
refer to this Amendment; (iv) the term "Section" refers to the specified Section
of this Amendment unless otherwise indicated; and (v) the phrases "include" and
"including" shall mean "include without limitation" and "including without
limitation."

 
 
1.4.
Currency.  Unless otherwise indicated, all references to currency in this
Amendment shall be to the lawful currency of the United States of America.

 
2.
ADDITIONAL CAPITAL

 
 
2.1.
Capital Call.  The Members hereby agree to the make additional cash Capital
Contributions to the Company in an aggregate amount equal to the Loan Prepayment
Amount, in accordance with Section 6.2 of the Agreement (except as set forth
herein).

 
 
2.2.
Pro Rata. Each Member shall pay its pro-rata share of the additional Capital
Contribution in an amount equal to its respective Percentage Interest of the
Loan Prepayment Amount, it being agreed that the share of the Class A Member
shall be the sum of $23,466,848.44 and the share of the Class B Member shall be
the sum of $21,661,706.25.  Upon such contribution, each Member’s Capital
Account shall be adjusted in accordance with Section 7.1 of the Agreement.

 
 
2.3.
Waiver. The Members hereby waive notice of the Capital Call contemplated by
Section 2.1 of this Amendment, as provided for in Section 6.2 of the Agreement,
and agree that this Amendment shall serve as full authorization, in lieu of any
required meeting of the Management Committee, to authorize the Capital Call
contemplated herein.

 
 
2.4.
Payment Date.  The Capital Call contemplated by Section 2.1 shall be made by
each of the Members not later than 2:30 p.m. (New York time) on the Payment
Date, or such other later time as the Members may mutually agree, by wire
transfer of immediately available funds to the account set forth on Schedule A
hereto or such other account as designated by the Administering Member not later
than 9:00 a.m. (New York time) on the Payment Date, which account may include
the account designated by any lender to the Loan.

 
 
-3-

--------------------------------------------------------------------------------

 
3.
AMENDMENTS

 
3.1.
Forced Sale.  A new Section 9.9 of the Agreement is hereby created, which reads
as follows:

 
 
9.9
Forced Sale.

 
(a)           Notwithstanding anything contained in this Agreement  to the
contrary, at any time following the Liquidity Date, each Member (such Member
being the “Triggering Member”) shall have the right to require the marketing and
sale of any Property or both Properties (the "Forced Sale Procedure") and to
exclusively control such sale and marketing without the approval of the
Responding Member (as defined below), subject to the following provisions of
this Section 9.9, provided that the Responding Member and its Affiliates shall
reasonably cooperate to effect such marketing and sale in a timely manner.
 
(b)           The Triggering Member may trigger the Forced Sale Procedure with
respect to all (but not less than all) of any Property or both Properties (the
“Subject Property”) by delivering to the other Member (the "Responding Member")
a notice (the "Forced Sale Notice") identifying one or both of the Properties as
the Subject Property and indicating that the Triggering Member wishes to cause a
sale of the Subject Property.
 
(c)           Following the delivery of the Forced Sale Notice, the Triggering
Member shall, on a commercially reasonable basis, commence the marketing and
sale of the Subject Property for and on behalf of the Company; provided that
each Member and its Affiliates shall have a reasonable opportunity to bid to be
a purchaser. The Triggering Member shall deliver to the Members copies of all of
the offers that it receives in respect of the Subject Property and each Member
shall have the right to submit additional bids in response thereto.
 
(d)                 If the Forced Sale Procedure does not result in a sale of
the Subject Property on or before the one hundred twentieth (120th) day
immediately following the delivery of the Forced Sale Notice (the “Termination
Date”), the Forced Sale Procedure and the rights of the Triggering Member to
market and sell the Subject Property pursuant to the Forced Sale Notice shall
terminate on the Termination Date, and (i) the Responding Member shall
thereafter have the right to invoke the Forced Sale Procedure with respect to
the Subject Property or any other Property and (ii) the Triggering Member shall
not have the right to invoke the Forced Sale Procedure or issue a Forced Sale
Notice with respect to any Property for a period of one year following the
Termination Date.  Notwithstanding the foregoing, if the Triggering Member fails
to complete a sale of the Subject Property as a result of the failure of the
Responding Member to reasonably cooperate in the sale and marketing of the
Subject Property in accordance with this Section 9.9, and such failure continues
for a period of ten (10) days following written notice of such failure (which
notice shall describe the matters for which cooperation is needed in reasonable
detail and state that failure to cooperate may result in an extension of the
Termination Date pursuant to this paragraph), the Termination Date may be
extended for an additional period of sixty (60) days by written notice given by
the Triggering Member with reasonable promptness thereafter.
 
 
-4-

--------------------------------------------------------------------------------

 
(e)           It shall be a condition of any sale pursuant to the Forced Sale
Procedure that:
 
(i)           The sale provides for payment of the purchase price in cash;
 
(ii)           Unless approved by all Members, the Triggering Member may only
accept on behalf of the Company an offer that is a Qualifying Offer (as defined
below), and if more than one Qualifying Offers is received, the Qualifying Offer
that provides for the highest purchase price for the Subject Property;
 
(iii)           As used herein, “Qualifying Offer” means a duly executed,
binding, written offer by a Member or a financially qualified, bona fide third
party, for the purchase of the Subject Property from each Subsidiary that owns
title to the Subject Property (collectively, the “Subject Subsidiary”) for an
all-cash purchase price, and on an “as is, with all faults” basis, and otherwise
containing terms, conditions, representations, warranties and indemnities
binding on the Subject Subsidiary as seller of the Subject Property that are
commercially reasonable in the United States real estate market for agreements
for the purchase and sale of shopping centers similar in size and complexity to
the Subject Property, provided, however, that a Qualifying Offer shall not
contain any term, covenant, representation, warranty, indemnification, guarantee
or other provision that would impose any liability or obligation on the Company,
the Manager or the Members.
 
(iv)           The property manager in respect of the Subject Property offers
the purchaser of the Property (including the Class A Member or Class B Member
and/or any of their respective Affiliates if it is the purchaser), at such
purchaser's option, either (i) to resign as the property manager of the Subject
Property at the time of closing of title without payment of any penalty or other
amount (other than amounts accruing with respect to the property manager's
services prior to the date of the property manager's resignation); provided that
the property manager must be given not less than thirty (30) days notice of the
date of closing by such purchaser or the Triggering Member that it must resign
on that date (or, if the date of closing is not reasonably ascertainable thirty
(30) days prior to closing, such shorter time period, not less than ten(10)
days, as is reasonable under the circumstances) which notice may be revoked in
the event that the closing does not occur, or (ii) to remain as property manager
of the Subject Property on terms to be reasonably agreed upon between the
property manager and the purchaser for an appropriate transition period.
 
 
-5-

--------------------------------------------------------------------------------

 
 
3.2.
Defined Terms. The terms defined herein shall be incorporated into the Agreement
by reference.

 
4.
REPRESENTATIONS AND WARRANTIES

 
 
4.1.
Representations.  Each Member represents, warrants, agrees and/or acknowledges,
as applicable, for the benefit of the Company and the other Members, that of the
date hereof:

 
 
4.2.
Authorization; Good Standing. It is an entity, duly organized or formed and
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation; it has all requisite power and authority to enter
into this Amendment, to perform its obligations hereunder; and the execution,
delivery and performance of this Amendment has been duly authorized by all
necessary action.

 
 
4.3.
Violation.  Its execution and delivery of this Amendment and the performance of
its obligations hereunder will not conflict with or violate any of the
provisions of its organizational documents.

 
 
4.4.
Enforceability.  This Amendment and the Agreement, as amended hereby, is a
binding obligation of such Member enforceable against such Member in accordance
with its terms.

 
5.
MISCELLANEOUS

 
 
5.1.
Expenses.  All reasonable costs and expenses incurred by each Member in
connection with this Amendment and the transactions contemplated hereby
(including, with limitation, the fees and disbursements of one counsel) shall be
borne by the Company.

 
 
5.2.
Amendment.  The Agreement, as amended hereby, is hereby ratified and confirmed
by the parties, and may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each party hereto.

 
 
5.3.
Terms of Agreement in Force.  Except as amended and modified hereby, all terms
of the Agreement, as heretofore in effect, shall remain in full force and
effect, and, as amended and modified hereby, are hereby ratified and confirmed
in all respects.

 
 
5.4.
No Third Party Beneficiary.  The terms and provisions of this Amendment are
intended solely for the benefit of the parties hereto and their respective
successors and permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights, and this Amendment does not confer any
such rights.

 
 
5.5.
Headings.  Section titles and headings to sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Amendment.

 
 
5.6.
Invalid Provisions.  If any provision of this Amendment is held to be illegal,
invalid or unenforceable under any present or future law (a) such provision
shall be fully severable, (b) this Amendment shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
hereof, (c) the remaining provisions of this Amendment shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Amendment a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible.

 
 
-6-

--------------------------------------------------------------------------------

 
 
5.7.
Governing Law.  This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of Delaware.

 
 
5.8.
Dispute Resolution.  The provision of Section 12.7 of the Agreement shall apply
mutatis mutandis, with respect to this Amendment.

 
 
5.9.
Construction.  The parties hereto agree that this Amendment is the product of
negotiation between sophisticated parties and individuals, all of whom were
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of each provision hereof.  Accordingly,
ambiguities in this Amendment, if any, shall not be construed strictly or in
favor of or against any party hereto but rather shall be given a fair and
reasonable construction without regard to the rule of contra proferentem.

 
5.10.
Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 
5.11.
Confidentiality.  The provision of Section 12.15 of the Agreement shall apply
mutatis mutandis, with respect to this Amendment.

 
 
 
 
-7-

--------------------------------------------------------------------------------

 
[Signature page to First Amendment to Limited Liability Company Agreement  of OG
Retail Holding Co., LLC]
 


 
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
party hereto.


 
OMERS REALTY CORPORATION,
a corporation organized under the laws of Canada
 


 
By:    /s/ Andrew D. Trickett
Andrew D. Trickett
Senior Vice President


 
By:    /s/ Gawain S. E. Smart
Gawain S.E. Smart
Vice President
 


 
GLIMCHER PROPERITIES LIMITED PARTNERSHIP,
a Delaware limited partnership, by its general partner,
Glimcher Properties Corporation


 
By:    /s/ George A. Schmidt
George A. Schmidt
Executive Vice President and Chief Investment Officer
 
 
 